ACCEPTED
                                                                                                             03-14-00560-CR
                                                                                                                    4683514
                                                                                                   THIRD COURT OF APPEALS
March 30, 2015                                                                                                AUSTIN, TEXAS
                                                                                                        3/29/2015 2:28:23 PM
                                                                                                           JEFFREY D. KYLE
                                                                                                                      CLERK
                               CAUSE NO. 03-14-00560-CR
           IN THE COURT OF APPEALS, THIRD SUPREME JUDICIAL DISTRICT
                                  _____________________
                              CHRISTOPHER NEWBERRY
                                         Appellant
                                            VS.
                                 THE STATE OF TEXAS
                                   ____________________
         Cause No. C1CR-14-209349, Travis County, Texas, County Court #5, Honorable,
                               Nancy Hohengarten, presiding
                                   ____________________
          APPELLANT'S SECOND MOTION FOR EXTENSION OF TIME TO FILE
                                           BRIEF
        TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:
        COMES NOW, CHRISTOPHER NEWBERRY, appellant, pursuant to U.S.Const.,

        Amends. 5 & 14, Tex.Const., Art. I, Secs. 13 & 19, and T.R.A.P., not limited to Rules

        4.1, 10.5, 38.6 and 38.9, and moves the Court to extend the time for filing appellant’s

        brief THIRTY (30) days to April 15, 2015, and shows:

                                   I. PROCEDURAL HISTORY.
        On or about August 7, 2014, on plea of not guilty, a jury convicted appellant of driving

        while intoxicated, a class B misdemeanor. The court assessed sentence of 120 days

        Travis County jail, no fine. Motion for New Trial apparently was timely filed August 28,

        2014. Notice of Appeal was filed prematurely on August 28, 2014, and an Amended

        Notice of Appeal was filed October 14, 2015 (correcting the defendant’s name in the body

        of the Notice). The reporter's record was filed December 16, 2014.

                                 II. ONE PRIOR EXTENSIONS.
        Appellant has received no extensions of time to file his brief.

                                      III. TIME OF MOTION.
        The brief was due March 16, 2015. This motion is filed by mailing within 15 days

        thereof.

                             IV. REASONS FOR EXTENSION OF TIME.
Appellant requests for an extension of time based on the following:

1. Counsel is presently working on the brief in the appeal of Cause No. 03-14-00193,
Martin Lopez Montejo v. The State of Texas.

2. In the last 30 days, counsel represented some 45 clients with some 86 cases
(approximately 37/71 appointed and/or jail requiring prompt disposition) and disposed of
some 17 defendants and 27 cases (approximately 10/17 etc..

3. Therefore, asks this Honorable Court to extend the time for filing brief THIRTY (30)
days to April 15, 2015, so appellant will be given a full and meaningful appeal and
accorded due process and due course of law, his right to appeal and effective assistance of
counsel.

WHEREFORE, appellant prays this Court grant this motion and extend the time for filing

his brief THIRTY (30) days to April 15, 2015.

                                             RESPECTFULLY SUBMITTED,
                                              /s/ Christopher P. Morgan

                                             Christopher P. Morgan
                                             State Bar No. 14435325
                                             3009 N. IH 35
                                             Austin, Texas 78722
                                             (512) 472-9717 // FAX: 472-9798
                                             ATTORNEY FOR APPELLANT


CERTIFICATE OF SERVICE: I, Christopher P. Morgan, certify a true and correct
copy of this Motion was served on the Office of the County Attorney for Travis County,
Texas on March 30, 2015, by mail to P.O.Box 1748, Austin, TX 78767 .
                                            /s/ Christopher P. Morgan